On June 1, 2001, this court suspended respondent, Thomas Matthew Callaghan, Attorney Registration No. 0021661, from the practice of law pursuant to Gov.Bar R. X(6)(B)(3) and Gov.Bar R. X(5)(A)(4). On November 8, 2001, movant filed a motion requesting the court to issue an order requiring respondent to appeal- and show cause why he should not be held in contempt for failing to obey the order entered June 1, 2001. On December 20, 2001, movant filed an amended motion for an order to appear and show cause. On January 18, 2002, this court entered an order requiring respondent to show cause by filing a written response why he should not be held in contempt for failing to obey this court’s order of suspension. Respondent did not respond to the show cause order. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that respondent appear in person before this court on March 12, 2002, at 8:45 a.m.
IT IS FURTHER ORDERED, sua sponte, that service shall be deemed made on respondent by *1482sending this order, and all other orders in this case, by certified mail to the most recent address respondent has given to the Attorney Registration Office.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1).